Campbell, C. J.,
delivered the opinion of the court.
The appellant was the lawfully constituted guardian of the minors, appointed by the proper court in Tennessee, from whence they were removed, at the instance of their grand*376mother, and they should have been committed to the custody of their guardian, under the circumstances of this case. They were domiciled in Tennessee, and the jurisdiction of the courts, of that State over them, and their estate there was not. destroyed by their removal, by their relatives, to Mississippi.
The judgment is reversed, and the custody of the minors-awarded to the appellant.